Title: From Thomas Jefferson to Dog Soldier, 16 July 1804
From: Jefferson, Thomas
To: Dog Soldier


               

                  
                     My son the Dogsouldier2d chief of the Little Osages
                  
                  July 16. 1804.
               
               You have heard the words which I have this day spoken to your great chief White hairs. they are meant for you and your people also. I consider his towns and your towns as forming one nation, and shall bear equal friendship to both. but in whatever concerns your towns separately we shall always treat them separately according to your desire.
               
               As to yourself personally we shall always consider you as our friend, and entitled to be distinguished by us, as your own people distinguish you. the medal which we have given you will testify to your people and to all others the esteem we bear you, and the confidence we repose in you.
               
                  
                     Th: Jefferson
                  
               
            